                               IN THE LTNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                        AMAzuLLO DIVISION

LINITED STATES OF AMERICA                              $
                                                       $
  Plaintiff,                                           $
                                                       $
                                                       {i                  2:   1   9-CR-90-Z-BR- I
                                                       $
EARNEST TYWANE DRONE                                   $
                                                       $
  Defendant.                                           $


                       ORDER ADOPTING REPORT AND RECOMMENDATION
                               CONCERNING PLEA OF GUILTY

         On March 13, 2020, the United States Magistrate Judge issued a Report and
 Recommendation Concerning Plea              of Guilty ("Report and    Recommendation")           in the   above

 referenced cause. Defendant Earnest Tywane Drone filed no objections                        to the Report   and

 Recommendation within the fourteen-day period set forth in 28 U.S.C. $ 636(bXl). The Court

 independently examined all relevant matters of record in the above referenced cause-including

 the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement                 Supplement-

 and thereby determined that the Report and Recommendation is correct. Therefore, the Report and

 Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

 hereby FINDS that the guilty plea           of Defendant Earnest Tywane Drone was knowingly and

 voluntarily entered; ACCEPTS the guilty plea               of   Defendant Earnest Tywane Drone; and

 ADJUDGES Defendant Earnest Tywane Drone guilty                      of Counts Two and Three of the
 Superseding Indictment in violation of 21 U.S.C. $$ 841(aX1) and 841(bXl)(C); 18 U.S.C. $ 2.

 Sentence      will   be imposed in accordance with the Court's sentencing scheduling order.


         SO ORDERED, March              ,0   ,2020,



                                                            MA         w                CS
                                                                       STA          S   DISTRICT JUDGE
